Exhibit 10.39

AMENDMENT TO OFFER LETTER

Effective December 31, 2008

Office Depot, Inc., a Delaware corporation (“Company”), set out the terms of its
offer of employment to the executive named below (“Executive”) pursuant to a
letter with the date specified below (“Offer Letter”). The Company and the
Executive desire to amend the severance provisions of the Offer Letter
(“Amendment”) in order to evidence documentary compliance with Section 409A of
the Internal Revenue Code of 1986, as amended, and the regulatory guidance
thereunder, effective on the date specified above.

Executive: Steven Schmidt

Date of Offer Letter: July 10, 2007

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. With respect to any quoted language herein, which shall be inserted into your
Offer Letter, the parties intend for said quoted language to control to the
extent that there is any conflict with the language in the original Offer
Letter.

2. To the extent that your Offer Letter contains language regarding the
execution of a release of claims and regarding the time and form of payment of
the severance benefits, the below language is hereby inserted in your Offer
Letter in lieu of such references:

“The Company must deliver to you a customary release agreement (the “Release”)
within seven days following the date of your employment termination. As a
condition to receipt of the severance benefits specified in this section, you
must (i) sign the Release and return the signed Release to the Company within
the time period prescribed in the Release (which will not be more than 45 days
after the Company delivers the Release to you), and (ii) not revoke the Release
within any seven-day revocation period that applies to you under the Age
Discrimination in Employment Act of 1967, as amended; the total period of time
described in (i) and (ii) above is the “Release Period.” The Company will pay
the severance benefits specified in this section to you in a lump sum within 15
days following the expiration of the Release Period. In the event you decline or
fail for any reason to timely execute and deliver the Release or you revoke the
Release, then you will not be entitled to the severance benefits specified in
this section.”

3. The following new section entitled “Tax Treatment” shall be inserted at the
end of the Offer Letter:

 

“Tax Treatment:    This letter will be construed and administered to preserve
the exemption from Section 409A of the Internal Revenue Code of 1986, as
amended, and the guidance thereunder of payments that qualify as



--------------------------------------------------------------------------------

   short-term deferrals pursuant to Treas. Reg. §1.409A-1(b)(4) or that qualify
for the two-times compensation exemption of Treas. Reg. §1.409A-1(b)(9)(iii).
You acknowledge and agree that the Company has made no representation to you as
to the tax treatment of the compensation and benefits provided pursuant to this
letter and that you are solely responsible for all taxes due with respect to
such compensation and benefits.”

* * * * *

 

Office Depot, Inc. By:     Name:     Title:    

 

Agreed to and Accepted by Executive    Name: Steven Schmidt Date: December 17,
2008

 

2